Title: To James Madison from Louis-Marie Turreau, 24 February 1806 (Abstract)
From: Turreau de Garambouville, Louis-Marie
To: Madison, James


                    § From Louis-Marie Turreau. 24 February 1806, Washington. Forwards the enclosed copy of a letter received from the captain general of Martinique. JM can see by the captain general’s dispositions that, on this subject as well as all others which can give rise to just complaints, Turreau has hastened to send the complaints to all the captains general, who on their part use all possible measures to avoid or at least correct abuses in cruising.
                